Citation Nr: 1743088	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-15 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1981 to August 1983, December 12-23, 1991, and June 1996 to February 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

In November 2016, the Veteran testified before the undersigned VLJ via videoconference, and a transcript of the hearing has been associated with the record.


FINDING OF FACT

The Veteran's obstructive sleep apnea was incurred during service.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have been met. 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSION

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The Board must assess the credibility and weight of all relevant evidence, including both the medical and lay evidence, to determine its probative value; accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran. Caluza v. Brown, 7 Vet. App. 498, 506 (1995). A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. When the evidence is in relative equipoise, the Veteran prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must weigh against a claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

In deciding the claim of entitlement to service connection for obstructive sleep apnea, the Board has reviewed all of the evidence in the record, and has fulfilled its obligation to provide an adequate statement of reasons or bases supporting this decision. See 38 U.S.C.A. § 7104(d)(1); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). While the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail. See id. The analysis below therefore focuses only on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Veteran contends that the onset of his obstructive sleep apnea was during service. The question for the Board is whether the Veteran's current obstructive sleep apnea may be etiologically related to his period of service. The Board finds that the competent, credible, and probative evidence establishes that the Veteran's obstructive sleep apnea was incurred during his active duty service.

The evidence establishes a current diagnosis of obstructive sleep apnea. In a May 2012 medical opinion, Delmer Henninger, M.D., diagnosed the Veteran with obstructive sleep apnea, confirming an earlier 2010 diagnosis. The Board therefore finds that a current disorder of sleep apnea is demonstrated.

Furthermore, as to the second element of service connection in-service injury is demonstrated by the evidence. There are no recorded medical complaints relating to sleep apnea in the Veteran's service treatment records (STRs). However, lay statements are considered competent evidence when describing the features or symptoms of an injury or illness. Falzone v. Brown, Vet. App. 398 (1995). Once evidence is determined competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). However, as lay people without medical training, they are not competent to opine as to medical etiology or render medical opinions. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999). The Veteran testified during his November 2016 hearing that he first noticed symptoms of snoring and gasping during sleep at his first duty station during service. The Veteran testified that he had no issues with those symptoms before service, and that further, his mother noticed the same when he returned home on leave. "Buddy" statements from A.C., S.B., A.F., and S.H. all describe similar symptoms of sleep apnea during the Veteran's active duty service, from their own personal observations. Given the consistency of these statements, the Board finds that they are credible evidence of the onset of symptoms of sleep apnea during the Veteran's active duty service.

Finally, with respect to the third element of service connection, relative to a relationship between the current diagnosis and the in-service symptoms of sleep impairment, the service and post-service records do not support the claim. STRs do not document sleep apnea, and during a January 1982 general examination, the Veteran was noted as having no frequent trouble sleeping or shortness of breath.

However, in Dr. Henninger's May 2012 opinion, he stated that the Veteran's current sleep apnea was more likely than not related to his active duty service, and that the disorder was not diagnosed during service or soon afterwards because the symptoms are often trivialized. Notably it appears that part of the basis for Dr. Henninger's opinion that the Veteran's sleep apnea began during service was "buddy" statements from J.S. and M.Q., both of whom worked with the Veteran during his Reserve duty, and not during active service. 

In an April 2016 opinion, Eric Huang, M.D., stated that the Veteran's sleep apnea was more likely than not incurred during service. Dr. Huang based his opinion, in part, on "service coworkers letters" considered by Dr. Henninger. Dr. Huang stated that per those "buddy" statements and statements from the Veteran's wife and parents, the Veteran displayed symptoms of loud snoring, apneas, leg twitching, and daytime sleepiness, all of which indicated contemporaneous sleep apnea.

In a May 2016 VA examination opinion, the examiner stated that the Veteran's sleep apnea was less likely than not incurred during service because he could not find any records documenting sleep apnea symptoms during the Veteran's service. The examiner reportedly claimed to have reviewed the Veteran's claims file, but the Veteran testified that the examiner told him that he had not been able to review the file.

As discussed above, the "buddy" statements submitted by A.C., S.B., A.F., and S.H. all describe similar symptoms of sleep apnea during the Veteran's active duty service from their own personal observations. All of these "buddy" statements described snoring loud enough to wake others, along with audible apneas and gasping. They are similar to the "buddy" statements of J.S. and M.Q., who later served with the Veteran during Reserve duty. The consistency of descriptions, consistent with the Veteran's current sleep apnea symptoms, establishes the credibility of the statements. As such, lay testimony weighs in favor of service connection.

The Board places a great deal of probative weight on Dr. Huang's examination, as it represents competent medical evidence regarding the etiology of the Veteran's sleep apnea. Dr. Huang is a competent medical professional who examined the Veteran of the Veteran's own accord, and he considered the Veteran's entire history when rendering the favorable opinion, including both the documented medical history in the record, as well as the lay statements and testimony of the Veteran and other individuals including fellow servicemen; the opinion is well-reasoned, and based on sound medical principles. See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008). Although Dr. Huang's opinion was based in part on the "buddy" statements of those who only knew the Veteran in Reserve service and not his earlier period of active duty, they essentially describe the same sleep symptoms. The Board cannot place as much probative weight on the May 2016 VA opinion because, though it is medically competent and well-reasoned, the examiner failed to address Dr. Huang's opinion, did not have the buddy statements available at the time, and according to the Veteran may not have actually reviewed the claims file. As such, the preponderance of the medical evidence weighs in favor of entitlement for direct service connection for the Veteran's sleep apnea.

Therefore, the Board finds that service connection for the Veteran's sleep apnea must be granted, as the preponderance of the evidence supports a finding that the disability was incurred during active service. 

VA has substantially satisfied the duties to notify and assist the Veteran in substantiating the Veteran's claim in accordance with 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.


ORDER

Entitlement to service connection for obstructive sleep apnea is granted.




____________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


